Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, Species 10 in the reply filed on 1/5/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 29, 32-36 and 38 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Saadat et al. (US 2004/0249367 A1).
Saadat discloses a tool assembly comprising: a first selectively flexible tool (34) comprising a first plurality of sequentially arranged links moveable (Paragraph [0067]) between a slacked position and a tensioned position; and a second selectively flexible tool (10) comprising a second plurality of sequentially arranged links moveable (via 96) between a slacked position and a tensioned position, the second plurality of sequentially arranged links moveable over or through the first plurality of sequentially arranged links; wherein the first selectively flexible tool defines a first outer diameter (see .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saadat et al. (US 2004/0249367 A1) in view of Martin (USPN 4,972,048).
Saadat discloses the claimed invention, except for specifying the geometry of the mating surfaces of the joints and links. Specifically, Saadat does not disclose wherein each of the plurality of joint members extends between a first end and a second end, and wherein the first end and the second end of each joint member defines a convex surface, or wherein each link member of the plurality of link members extends between a first end and a second end, and wherein the first end and the second end of each link member defines a concave opening mateable with a convex surface of an adjacent joint member.
Martin discloses wherein each of the plurality of joint members extends between a first end and a second end, and wherein the first end and the second end of each joint member defines a convex surface (See Fig. 3), or wherein each link member of the plurality of link members extends between a first end and a second end, and wherein the first end and the second end of each link member defines a concave opening (see Fig. 4) mateable with a convex surface of an adjacent joint member.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have had concave and convex mating surfaces between the joints and links of the invention of Saadat, in order to provide stable and repeatable pivoting surfaces as the joints are actuated. 

Allowable Subject Matter
Claims 10, 30, 31 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658